DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0032 “sensor switch 42” should state “sensor switch 44” on the first and the third line.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Philippe Ottolini et al. (US 20190153769 A1), hereinafter referred to as Ottolini.

    PNG
    media_image1.png
    637
    637
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    558
    770
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    625
    888
    media_image3.png
    Greyscale

In regard to claim 1, Ottolini teaches a coupler-actuator assembly (18) for a powered latch system of a hatch lid (16) of a storage compartment (10) of a vehicle, the coupler-actuator assembly (18) comprising: 
a housing (see FIG. 5) adapted to be disposed partially or wholly within and coupled to the hatch lid (16) or within the storage compartment (10);
a motor (22) disposed partially or wholly within and coupled to the housing (see FIG. 5); 
an actuation mechanism (21) disposed within the housing (see FIG. 5) and coupled to the motor (22); and 
one or more slider racks (38) disposed partially or wholly within the housing (see FIG. 5) and coupled to the actuation mechanism (21).  
In regard to claim 2, Ottolini teaches the coupler-actuator assembly (18) of claim 1, further comprising one or more connecting rods (36) disposed outside of or partially within the housing (see FIG. 5) and coupled to the one or more slider racks (38), wherein the one or more connecting rods (36) are adapted to be disposed adjacent to or partially or wholly within the hatch lid or the storage compartment.  
In regard to claim 3, Ottolini teaches the coupler-actuator assembly (18) of claim 2, further comprising one or more latch assemblies (20, FIG. 3) disposed outside of the housing (see FIG. 5) and coupled to the one or more connecting rods (36), wherein the one or more latch assemblies (20, FIG. 3) are adapted to be disposed adjacent to or partially or wholly within and coupled to the hatch lid (16) or the storage compartment (10), wherein, when actuated, the one or more latch assemblies (20, FIG. 3) are adapted to release the hatch lid  (16) from/secure the hatch lid to the storage compartment (10) (page 2, paragraph 0043 describes the couple-actuator assembly opening and cinching closed the glove box).  
In regard to claim 4, Ottolini teaches the coupler-actuator assembly of claim 3, wherein the coupler-actuator assembly (18) comprises a pair of connected slider racks (38), a pair of opposed connecting rods (36) each coupled to a corresponding one of the pair of connected slider racks (38) within the housing (see FIG. 5), and a pair of opposed latch assemblies (20, FIG. 3) each coupled to a corresponding one of the pair of opposed connecting rods (36) outside of the housing (see FIG. 5).  
In regard to claim 6, Ottolini teaches the coupler-actuator assembly (18) of claim 1, further comprising a sensor (62) disposed within the housing (see FIG. 5) and operable for sensing an actuation state of the actuation mechanism (21) (page 1, paragraph 0004 describes the sensor determining the position of the connecting rod in response to the actuation mechanism).  
In regard to claim 7, Ottolini teaches a hatch lid assembly for a storage compartment (10) of a vehicle, the hatch lid assembly comprising: 
a hatch lid (16); and 
a coupler-actuator assembly (18), comprising: 
a housing (see FIG. 5) disposed partially or wholly within and coupled to the hatch lid (16); 
a motor (22) disposed partially or wholly within and coupled to the housing (see FIG. 5); 
an actuation mechanism (21) disposed within the housing (see FIG. 5) and coupled to the motor (22); and 
one or more slider racks (38) disposed partially or wholly within the housing (see FIG. 5) and coupled to the actuation mechanism (21).  
In regard to claim 8, Ottolini teaches the hatch lid assembly of claim 7, wherein the coupler-actuator assembly (18) further comprises one or more connecting rods (36) disposed outside of or partially within the housing (see FIG. 5) and coupled to the one or more slider racks (38), wherein the one or more connecting rods (36) are disposed adjacent to or partially or wholly within the hatch lid (16).  
In regard to claim 9, Ottolini teaches the hatch lid assembly of claim 8, wherein the coupler-actuator assembly (18) further comprises one or more latch assemblies (20, FIG. 3) disposed outside of the housing (see FIG. 5) and coupled to the one or more connecting rods (36), wherein the one or more latch assemblies (20, FIG. 3) are disposed adjacent to or partially or wholly within and coupled to the hatch lid (16), wherein, when actuated, the one or more latch assemblies (20, FIG. 3) are adapted to release the hatch lid (16)from/secure the hatch lid  (16) to the storage compartment (10) (page 2, paragraph 0043 describes the couple-actuator assembly opening and cinching closed the glove box). 
In regard to claim 10, Ottolini teaches the hatch lid assembly of claim 9, wherein the coupler-actuator assembly (18) comprises a pair of connected slider racks (38), a pair of opposed connecting rods (36) each coupled to a corresponding one of the pair of connected slider racks (38) within the housing (see FIG. 5), and a pair of opposed latch assemblies (20, FIG. 3) each coupled to a corresponding one of the pair of opposed connecting rods (36) outside of the housing (see FIG. 5).  
In regard to claim 12, Ottolini teaches the hatch lid assembly of claim 7, wherein the coupler-actuator assembly (18) further comprises a sensor (62) disposed within the housing (see FIG. 5) and operable for sensing an actuation state of the actuation mechanism (21) (page 1, paragraph 0004 describes the sensor determining the position of the connecting rod in response to the actuation mechanism).  
In regard to claim 13, Ottolini teaches a storage compartment assembly for a vehicle, the storage compartment assembly comprising: 
a storage compartment (10); 
a hatch lid (16) pivotably or removably coupled to the storage compartment (10); and 
a coupler-actuator assembly (18), comprising: 
a housing (see FIG. 5) disposed partially or wholly within and coupled to the storage compartment (10) (note that when the lid is in the closed position, the housing is at least partially within the storage compartment); 
a motor (22) disposed partially or wholly within and coupled to the housing (see FIG. 5); an actuation mechanism (21) disposed within the housing (see FIG. 5) and coupled to the motor (22); and 
one or more slider racks (38) disposed partially or wholly within the housing (see FIG. 5) and coupled to the actuation mechanism (21).
In regard to claim 14, Ottolini teaches the storage compartment assembly of claim 13, wherein the coupler-actuator assembly (18) further comprises one or more connecting rods (36) disposed outside of or partially within the housing (see FIG. 5) and coupled to the one or more slider racks (38), wherein the one or more connecting rods (36) are adapted to be disposed adjacent to or partially or wholly within the hatch lid or the storage compartment.  
In regard to claim 15, Ottolini teaches the storage compartment assembly of claim 14, wherein the coupler-actuator assembly further comprises one or more latch assemblies (20, FIG. 3) disposed outside of the housing (see FIG. 5) and coupled to the one or more connecting rods (36), wherein the one or more latch assemblies (20, FIG. 3) are adapted to be disposed adjacent to or partially or wholly within and coupled to the hatch lid (16) or the storage compartment (10), wherein, when actuated, the one or more latch assemblies (20, FIG. 3) are adapted to release the hatch lid  (16) from/secure the hatch lid to the storage compartment (10) (page 2, paragraph 0043 describes the couple-actuator assembly opening and cinching closed the glove box).  
In regard to claim 16, Ottolini teaches the storage compartment assembly of claim 15, wherein the coupler-actuator assembly (18) comprises a pair of connected slider racks (38), a pair of opposed connecting rods (36) each coupled to a corresponding one of the pair of connected slider racks (38) within the housing (see FIG. 5), and a pair of opposed latch assemblies (20, FIG. 3) each coupled to a corresponding one of the pair of opposed connecting rods (36) outside of the housing (see FIG. 5). 
In regard to claim 18, Ottolini teaches the storage compartment assembly of claim 13, wherein the coupler-actuator assembly further comprises a sensor (62) disposed within the housing (see FIG. 5) and operable for sensing an actuation state of the actuation mechanism (21) (page 1, paragraph 0004 describes the sensor determining the position of the connecting rod in response to the actuation mechanism).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ottolini, in view of Robert Milne et al. (US 9874047 B2), hereinafter referred to as Milne.
In regard to claim 5, Ottolini teaches the coupler-actuator assembly of claim 1, wherein the actuation mechanism (21) comprises: 
a worm screw (26) coupled to the motor (22); 
a worm gear (24) coupled to the worm screw (26); and
a synchronizing pinion (30) coupled to the worm gear (24) along a common axis (the center of the worm gear) and coupled to the one or more slider racks (38); wherein rotation of the worm screw (26) by the motor (22) rotates the worm gear (24) about the common axis (the center of worm gear).
Ottolini does not teach the actuation mechanism comprising:
an actuating gear sector coupled to the worm gear along a common axis; 
a receiving gear sector adapted to be coupled to the actuating gear sector;
and a synchronizing pinion coupled to the receiving gear sector along another common axis and coupled to the one or more slider racks; wherein rotation of the worm screw by the motor rotates the worm gear about the common axis, which rotates the actuating gear sector about the common axis, which selectively rotates the receiving gear sector about the another common axis, which selectively rotates the synchronizing pinion about the another common axis, which selectively translates the one or more slider racks in a direction into/out of the housing. 

    PNG
    media_image4.png
    700
    964
    media_image4.png
    Greyscale

Milne teaches an actuation mechanism comprising:
a worm screw (42) coupled to the motor (22); 
a worm gear (36) coupled to the worm screw (42); 
an actuating gear sector (34) coupled to the worm gear (36) along a common axis (38); 
a receiving gear sector (28) adapted to be coupled to the actuating gear sector (34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the couple-actuator of Ottolini with the gear sectors of Milne because it is known in the art that sector gears costs less than full sized gears and that larger gear trains add flexibility in adjusting the mechanical advantage of the actuator via the gear ratios, and damper the sudden movements that a motor can create. 
The combination of Ottolini and Milne teaches an actuating mechanism comprising:
a synchronizing pinion (Ottolini: 30) coupled to the receiving gear sector (Milne: 28) along another common axis (Milne: 54) and coupled to the one or more slider racks (Ottolini: 38); wherein rotation of the worm screw (Ottolini: 26) by the motor (Ottolini: 22) rotates the worm gear (Ottolini: 24) about the common axis (Ottolini: center of worm gear), which rotates the actuating gear sector (Milne: 34) about the common axis (Ottolini: center of worm gear), which selectively rotates the receiving gear sector (Milne: 28) about the another common axis (Milne: 54), which selectively rotates the synchronizing pinion (Ottolini: 30) about the another common axis (Milne: 54), which selectively translates the one or more slider racks (Ottolini: 38) in a direction into/out of the housing.
In regard to claim 11, Ottolini teaches the hatch lid assembly of claim 7, wherein the actuation mechanism (21) comprises: 
a worm screw (26) coupled to the motor (22); 
a worm gear (24) coupled to the worm screw (26); and
a synchronizing pinion (30) coupled to the worm gear (24) sector along a common axis (the center of the worm gear) and coupled to the one or more slider racks (38); wherein rotation of the worm screw (26) by the motor (22) rotates the worm gear (24) about the common axis (the center of worm gear) which selectively rotates the synchronizing pinion (30) about the common axis, which selectively translates the one or more slider racks (38) in a direction into/out of the housing (see FIG. 5).
Ottolini does not teach the actuation mechanism comprising:
an actuating gear sector coupled to the worm gear along a common axis; 
a receiving gear sector adapted to be coupled to the actuating gear sector;
and a synchronizing pinion coupled to the receiving gear sector along another common axis and coupled to the one or more slider racks; wherein rotation of the worm screw by the motor rotates the worm gear about the common axis, which rotates the actuating gear sector about the common axis, which selectively rotates the receiving gear sector about the another common axis, which selectively rotates the synchronizing pinion about the another common axis, which selectively translates the one or more slider racks in a direction into/out of the housing. 
Milne teaches an actuation mechanism comprising:
a worm screw (42) coupled to the motor (22); 
a worm gear (36) coupled to the worm screw (42); 
an actuating gear sector (34) coupled to the worm gear (36) along a common axis (38); 
a receiving gear sector (28) adapted to be coupled to the actuating gear sector (34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the couple-actuator of Ottolini with the gear sectors of Milne because it is known in the art that sector gears costs less than full sized gears and that larger gear trains add flexibility in adjusting the mechanical advantage of the actuator via the gear ratios, and damper the sudden movements that a motor can create. 
The combination of Ottolini and Milne teaches an actuating mechanism comprising:
a synchronizing pinion (Ottolini: 30) coupled to the receiving gear sector (Milne: 28) along another common axis (Milne: 54) and coupled to the one or more slider racks (Ottolini: 38); wherein rotation of the worm screw (Ottolini: 26) by the motor (Ottolini: 22) rotates the worm gear (Ottolini: 24) about the common axis (Ottolini: center of worm gear), which rotates the actuating gear sector (Milne: 34) about the common axis (Ottolini: center of worm gear), which selectively rotates the receiving gear sector (Milne: 28) about the another common axis (Milne: 54), which selectively rotates the synchronizing pinion (Ottolini: 30) about the another common axis (Milne: 54), which selectively translates the one or more slider racks (Ottolini: 38) in a direction into/out of the housing.
In regard to claim 17, Ottolini teaches the storage compartment assembly of claim 13, wherein the actuation mechanism comprises: 
a worm screw (26) coupled to the motor (22); 
a worm gear (24) coupled to the worm screw (26); and
a synchronizing pinion (30) coupled to the worm gear (24) sector along a common axis (the center of the worm gear) and coupled to the one or more slider racks (38); wherein rotation of the worm screw (26) by the motor (22) rotates the worm gear (24) about the common axis (the center of worm gear) which selectively rotates the synchronizing pinion (30) about the common axis, which selectively translates the one or more slider racks (38) in a direction into/out of the housing (see FIG. 5).
Ottolini does not teach the actuation mechanism comprising:
an actuating gear sector coupled to the worm gear along a common axis; 
a receiving gear sector adapted to be coupled to the actuating gear sector;
and a synchronizing pinion coupled to the receiving gear sector along another common axis and coupled to the one or more slider racks; wherein rotation of the worm screw by the motor rotates the worm gear about the common axis, which rotates the actuating gear sector about the common axis, which selectively rotates the receiving gear sector about the another common axis, which selectively rotates the synchronizing pinion about the another common axis, which selectively translates the one or more slider racks in a direction into/out of the housing. 
Milne teaches an actuation mechanism comprising:
a worm screw (42) coupled to the motor (22); 
a worm gear (36) coupled to the worm screw (42); 
an actuating gear sector (34) coupled to the worm gear (36) along a common axis (38); 
a receiving gear sector (28) adapted to be coupled to the actuating gear sector (34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the couple-actuator of Ottolini with the gear sectors of Milne because it is known in the art that sector gears costs less than full sized gears and that larger gear trains add flexibility in adjusting the mechanical advantage of the actuator via the gear ratios, and damper the sudden movements that a motor can create. 
The combination of Ottolini and Milne teaches an actuating mechanism comprising:
a synchronizing pinion (Ottolini: 30) coupled to the receiving gear sector (Milne: 28) along another common axis (Milne: 54) and coupled to the one or more slider racks (Ottolini: 38); wherein rotation of the worm screw (Ottolini: 26) by the motor (Ottolini: 22) rotates the worm gear (Ottolini: 24) about the common axis (Ottolini: center of worm gear), which rotates the actuating gear sector (Milne: 34) about the common axis (Ottolini: center of worm gear), which selectively rotates the receiving gear sector (Milne: 28) about the another common axis (Milne: 54), which selectively rotates the synchronizing pinion (Ottolini: 30) about the another common axis (Milne: 54), which selectively translates the one or more slider racks (Ottolini: 38) in a direction into/out of the housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        April 29, 2022




/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675